Filed 6/26/15 P. v. Baptist CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B261019

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA407472)
         v.

HALLET ALBERT BAPTIST,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Rand S.
Rubin and Henry J. Hall, Judges. Affirmed.
         Laura Schaefer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________


         Defendant entered a plea of no contest to violating Penal Code section 4573 and
admitted a strike allegation. The plea was based on a February 1, 2013 incident in which
police officers conducting a strip search in jail found rock cocaine on defendant. The trial
court sentenced defendant to a second strike term of four years. The trial court later
denied defendant’s request to be resentenced pursuant to Proposition 47 because that act
did not amend or affect Penal Code section 4573.
       Defendant did not apply for or obtain a certificate of probable cause, but filed a
timely appeal. We appointed counsel to represent defendant on appeal. After
examination of the record, counsel filed an opening brief raising no issues and asking this
court to independently review the record. On April 30, 2015, we advised defendant he
had 30 days within which to personally submit any contentions or issues he wished us to
consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25 Cal.3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED

                                                  BENDIX, J. *
We concur:


              ROTHSCHILD, P. J.


              CHANEY, J.




       *  Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             2